Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After Final Amendment filed on May 19, 2021 has been accepted and entered.
Claim Objections
Claims 10, 11, 12 and 14 are objected to because of the following informalities:  Claim 10 recites “the scintillator” in lines 6-7, however, the scintillator has not been defined. Further it is unclear if the scintillator defined in line 11 is defining a new element or is making reference to the previous scintillator.  Appropriate correction is required.
The balance of claims are objected to for being dependent upon an already objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a radiation imaging sensor comprising from the “bottom to top.”
The claim further recites, “a…substrate, a pixel electrode…a first charge blocking layer… a photoconductive element… a photoelectric conversion layer disposed between the photoconductive 
The positioning of the second charge blocking layer, the transparent conductive electrode, scintillator and transparent electrode are unclear with respect to the claim as the claim recites from “bottom to the top” however, the ordering of the elements from the photoelectric conversion layer to the scintillator layer are unclear.
The balance of claims are rejected for being dependent upon an already rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,105,828 (Unger) in view of US 5,198,673 (Rougeot).
Regarding claim 1, Unger discloses a radiation imaging sensor (Figure 5), comprising: 
a low x-ray attenuating substrate (element 50, see column 4, lines 22-28 discloses a low x-ray attenuating substrate); 
a photoconductive element disposed over the substrate (element 24 is an energy discriminating detector, which is a direct conversion detector, see column 3, lines 17-35 and is disposed over substrate element 50); and 
a scintillator disposed over the photoconductive element (element 22 an energy integrating detector, comprising a scintillator, see column 2, lines 44-52, Unger further discloses that elements 22 and 24 can be flipped, where element 22 is on top of element 24, see column 5, lines 39-51, thus element 22 is disposed on element 24) and
a photoelectric conversion layer (element 22 includes an array of photodiodes or photoelectric conversion elements, see column 2, lines 44-52) disposed between the photoconductive element and the scintillator (see column 2, lines 44-52, the photodiodes or photoelectric conversion layer is attached 
wherein the photoconductive element is disposed between the substrate and the photoelectric conversion layer (Unger teaches that element 22 is an indirect conversion detector including a scintillator and photoelectric conversion element and element 24 is a direct conversion element which comprises a photoconductor. As pictured in figure 5, the top down ordering is direct conversion element 24 which comprises a photoconductor layer, then an indirect conversion detector element 22, which includes a scintillator and a photoelectric conversion element. Thus, as pictured, the layer order would be photoconductive element, scintillator, photoelectric conversion layer and substrate. However, Unger also teaches that the order does not matter between elements 22 and 24, see column 5, lines 39-46. Thus, if 22 and 24 were switched, as taught by Unger, the layer order would be element 22, which is a scintillator and photoelectric conversion layer, then element 24, which is a photoconductive element, then substrate which would result in the claimed positioning of the photoconductive element between the substrate and the photoelectric conversion layer).
Unger does not disclose that the photoelectric conversion layer comprises tellurium dope a-Se, cadmium selenide or cadmium sulfide.
Rougeot discloses a conventional scintillating type detector (see abstract) including a photo sensor made of amorphous selenium doped with tellurium (see abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger with the tellurium doped amorphous selenium photodetector of Rougeot as it would merely result in a simple substitution of one know element for another to yield predictable results. 
Regarding claim 2, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, wherein Unger further discloses that the substrate is a flexible substrate (see column 4, lines 22-28, discloses that element 50 includes a polymer substrate, which is flexible). 
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Rougeot further in view of US 2013/0082264 (Couture).
Regarding claim 3, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the claimed charge blocking layer.
Couture discloses a conventional charge blocking layer (see paragraph [0027] discloses charge blocking layer on element 38) between the substrate (element 34) and the photoconductive element (element 38). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture, as the charge blocking layer in order to reduce charge leakage.
Regarding claim 4, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the claimed charge blocking layer.
Couture discloses a conventional charge blocking layer (paragraph [0027]) between the photoconductive element (element 38) and the scintillator (element 42). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture, as the charge blocking layer in order to reduce charge leakage.
Regarding claim 5, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the claimed charge blocking layer.
Couture discloses a first charge blocking layer (see paragraph [0027] discloses charge blocking layer on element 38) between the substrate (element 34) and the photoconductive element (element 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture, as the charge blocking layer in order to reduce charge leakage.
Regarding claim 6, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose a pixel electrode array between the substrate and the photoconductive element.
Couture discloses a radiation imaging sensor with a conventional a pixel electrode array (element 41) between the substrate (element 34) and the photoconductive element (element 38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture as it would merely result in combining prior art elements (pixel electrode array, substrate and photoconductor of Couture) according to known methods (applying the prior art elements to a known sensor of Unger and Rougeot) to yield predictable results. 
Regarding claim 7, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the limitations set forth in claim 7.
Couture discloses a conventional radiation imaging sensor comprising a transparent conductive electrode (element 36) between the photoconductive element (element 38) and the scintillator (element 42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture as it would merely result in combining prior art elements (transparent conductive electrode, photoconductive element and scintillator of Couture) according to known . 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,105,828 (Unger) in view of US 2007/0075252 (Misawa).
Regarding claim 19, Unger discloses method of forming a radiation imaging sensor (figure 5), comprising:
	Forming a photoconductive element (element 24 is an energy discriminating detector, which is a direct conversion detector, see column 3, lines 17-35 and is disposed over substrate element 50) over a low x-ray attenuating substrate (element 50, see column 4, lines 22-28 discloses a low x-ray attenuating substrate);
	Forming a photoelectric conversion layer over the photoconductive element (element 22 is an energy integrating detector comprising a scintillator and photodiodes, see column 2, lines 44-46, Unger also teaches that elements 22 and 24 can be flipped which would then have the photoelectric conversion layer 22 over the photoconductor, see column 5, lines 39-46);
	Forming a scintillator over the photoelectric conversion layer (element 22 is an indirect detector including a scintillator over photodiodes).
Unger does not disclose forming a transparent conductive electrode over the photoelectric conversion layer, and forming the scintillator over the transparent conductive electrode.
Conventional indirect conversion detectors as disclosed by Misawa, include a scintillator (figure 3, element 13b) and a photoelectric conversion layer (element 47). Misawa teaches forming a transparent conductive electrode (element 49) over the photoelectric conversion layer (element 47), and forming a scintillator (element 13b) over the transparent conductive electrode (element 49).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger with the steps disclosed 
Regarding claim 20, Unger in view of Misawa discloses the method of claim 19, and Unger further discloses forming a buffer layer (element 56) over the photoconductive element (element 24) prior to forming the photoelectric conversion layer (element 22).
Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 6 of the Remarks) that the claim objections have been addressed with the amendments to claim 10. The Examiner respectfully disagrees (See above claim objection and rejection under 35 USC 112(b). 
Applicant’s arguments, see pages 6-7, of the Remarks filed April 20, 2021, with respect to the rejection(s) of claim(s) 19 and 20 under Unger have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Unger in view of Misawa.
 Regarding claim 10, applicant argues that Couture in view of Unger and Rougeot does not disclose a photoelectric conversion layer, however, due to the amendments to the claim, the positioning of the elements are unclear. The Examiner does note that the prior art does not seem to disclose a scintillator coupled to the photoconductive element, in combination with the other claimed elements. Prior art references that use both indirect and direct conversion detectors conventionally use a separate indirect (scintillator + photoelectric element) and direct (photoconductive element) detectors (See Unger for example) but does not disclose that the photoconductive element is optically coupled to the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884